DETAILED ACTION
This is a response to the Amendment to Application # 16/564,136 filed on March 7, 2022 in which claims 1, 4, 8, 11, 15, and 18 were amended.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-21 are pending, of which claims 1-21 are rejected under 35 U.S.C. § 103.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 14, 2021 complies with the provisions of 37 C.F.R. § 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
Claim 1 recites a method claim including the limitation “wherein the feedback data is used to iteratively re-train the machine learning model to improve the accuracy when assigning the semantic role.” The broadest reasonable interpretation of this limitation does not require the use of the feedback data to iteratively re-train the machine learning model to improve the accuracy to be performed. See Ex parte Schulhauser, 2013-007847 (PTAB 2016) (precedential) where the board held that when method steps are to be carried out only upon the occurrence of a condition precedent, the broadest reasonable interpretation holds that those steps are not required to be performed. (id. at *7). See, e.g., Reactive Surfaces v. Toyota Motor Corp., IPR2016-01914 (PTAB 2018) (“[t]he use of ‘when’ instead of ‘if’ does not change whether the method step is conditional”) (citing Ex parte Kaundinya, No. 2016-000917, 2017 WL 5510012, at *5-6 (PTAB Nov. 14, 2017) ("when" may indicate a conditional method step); Ex parte Zhou, No. 2016-004913, 2017 WL 5171533, at *2 (PTAB Nov. 1, 2017) (same); Ex parte Lee, No. 2014-009364, 2017 WL 1101681, at *2 (PTAB Mar. 16, 2017) (same)).

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims, the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicants are advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Claims 1-21 are rejected under 35 U.S.C. § 103 as being unpatentable over Jerez-Arriaga, Martha O. et al. “TAO: System for Table Detection and Extraction of PDF Documents,” Proceedings of the 29th Int'l Florida Artificial Intelligence Research Society Conference; 2016; pp. 591-596 (hereinafter Jerez-Arriaga) in view of Mulwad et al., US Publication 2019/0179893 (hereinafter Mulwad), as cited on the Notice of References Cited dated December 7, 2021.

Regarding claim 1, Jerez-Arriaga discloses a method for semantic analysis of table content, by a processor, comprising “receiving a document that includes a table portion and a non-table portion” (Jerez-Arriaga 591, § 1 Introduction and 596, § 4 Related Work) by disclosing that a user may upload a document (Jerez-Arriaga 596) and that the document may contain “tables [that] are mixed with other elements, such as figures and text.” (Jerez-Arriaga 591). Additionally, Jerez-Arriaga discloses “identifying a table result within the table portion of the document” (Jerez-Arriaga 591, § 2 Table Detection and Extraction) by detecting and recognizing tables within PDF documents. Further, Jerez-Arriaga discloses “extracting contextual content associated with the table result from the non-table portion of the document” (Jerez-Arriaga 591, § 2 Table Detecting and Extraction) by “extracting the cells contained in the table.” Moreover, Jerez-Arriaga discloses “generating a data structure for the table result, wherein the data structure contains only information associated with the table portion and includes the table result and the contextual content associated with the table result, and wherein an additional data structure is generated for each other table result of the document” (Jerez-Arriaga 593, Table Extraction) by giving an example of a data structure that contains only information associated with the cell (i.e., the table result) and placement of the cell (i.e., context associated with the table result) and then generating such a data structure or each cell (i.e., each other table result of the document). Finally, Jerez-Arriaga discloses “executing machine learning logic to generate a machine learning model trained to determine a semantic role of the table result” (Jerez-Arriaga 591, § 2 Table Detection and Extraction and 596, § 4 Related Works) by discovering the semantic relationships of the table (Jerez-Arriaga 596) and indicating that this is performed using machine learning (Jerez-Arriaga 591).

However, Mulwad discloses “receiving feedback data from a user of an accuracy of the determining of the semantic role associated with the table result, wherein the feedback data is used to iteratively re-train the machine learning model to improve the accuracy when assigning the semantic role” (Mulwad ¶ 34) by receiving additional annotations from the user that indicate objects that the machine learning system failed to tag and then using that feedback to fine tune the system. Additionally, Mulwad discloses that after corrections are received the rules are updated, making the updating “iterative” as claimed.
Jerez-Arriaga and Mulwad are analogous art because they are from the “same field of endeavor,” namely that of using machine learning to process text. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Jerez-Arriaga and Mulwad before him or her to modify the supervised learning of Jerez-Arriaga to include the user feedback of Mulwad.
The motivation/rationale for doing so would have been that of simple substitution. See KSR Int’l Co v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(B). Jerez-Arriaga differs from the claimed invention by including a generic supervised learning method in place of the specific supervised learning method claimed. Further, Mulwad teaches that the specifically claimed supervised machine learning method was well known in the art. One of ordinary skill in the art could have predictably substituted the supervised machine learning method of Mulwad for the generic 

Regarding claim 8, it merely recites a system for performing the method of claim 1. The system comprises computer modules for performing the various functions. The combination of Jerez-Arriaga and Mulwad comprises computer modules for performing the same functions. Thus, claim 8 is rejected using the same rationale set forth in the above rejection for claim 1.

Regarding claim 15, it merely recites a computer program product for performing the method of claim 1. The computer program product comprises computer software modules for performing the various functions. The combination of Jerez-Arriaga and Mulwad comprises computer software modules for performing the same functions. Thus, claim 16 is rejected using the same rationale set forth in the above rejection for claim 1.


Regarding claims 2, 9, and 16, the combination of Jerez-Arriaga and Mulwad discloses the limitations contained in parent claims 1, 8, and 15 for the reasons discussed above. In addition, the combination of Jerez-Arriaga and Mulwad discloses “wherein the table portion of the document includes a cell of a table within the document” (Jerez-Arriaga 593, Table Extraction) by giving an example of a data structure that contains only information associated with the cell. Further, The combination of Jerez-Arriaga and Mulwad discloses “wherein the non-table portion of the document includes at least one of a header of the table, a caption associated with the table, and document text” Jerez-Arriaga 591, § 1 Introduction) by disclosing the non-table portion includes document text.

claims 3, 10, and 17, the combination of Jerez-Arriaga and Mulwad discloses the limitations contained in parent claims 2, 9, and 16 for the reasons discussed above. In addition, the combination of Jerez-Arriaga and Mulwad discloses “wherein the non-table portion of the document includes document text” Jerez-Arriaga 591, § 1 Introduction) by disclosing the non-table portion includes document text.

Regarding claims 4, 11, and 18, the combination of Jerez-Arriaga and Mulwad discloses the limitations contained in parent claims 1, 8, and 15 for the reasons discussed above. In addition, the combination of Jerez-Arriaga and Mulwad discloses “identifying at least one argument associated with the table result within said extracted contextual content” (Jerez-Arriaga 594, Text Extraction) by giving an example of a generated data structure including text segments within the table, such as “PENCIL.” The examiner notes that the present specification defines an “argument” as “entities that are associated with predicates (and/or table results).” (Spec. ¶ 23). Text elements contained within a table are “entities associated with … table results” and are, therefore, arguments within the scope of these claims. Additionally, the combination of Jerez-Arriaga and Mulwad discloses “determining the semantic role for each of the at least one argument associated with the table result” (Jerez-Arriaga 595, Results and Discussion) by performing semantic analysis on each part of the table, which would include the argument. Further, Jerez-Arriaga gives examples at 594, Text Extraction, of the semantic roles “header” and “data” being assigned to portions of the table.

Regarding claims 5, 12, and 19, the combination of Jerez-Arriaga and Mulwad discloses the limitations contained in parent claims 4, 11, and 18 for the reasons discussed above. In addition, the combination of Jerez-Arriaga and Mulwad discloses “receiving a domain semantic scheme associated with a subject of the document, wherein the domain semantic scheme includes a plurality of semantic where the domain, which must be received to be used, includes a database full (i.e., a plurality) of relationships and is used to match the text segment (i.e., the argument).

Regarding claims 6, 13, and 20, the combination of Jerez-Arriaga and Mulwad discloses the limitations contained in parent claims 4, 11, and 18 for the reasons discussed above. In addition, the combination of Jerez-Arriaga and Mulwad discloses “generating an association between each of the at least one argument and an entry corresponding to the respective argument in a database.” (Mulwad ¶ 32).
  
Regarding claims 7, 14, and 21, the combination of Jerez-Arriaga and Mulwad discloses the limitations contained in parent claims 1, 8, and 15 for the reasons discussed above. In addition, the combination of Jerez-Arriaga and Mulwad discloses “wherein the document includes at least one of a Portable Document Format (PDF) document, a Hypertext Markup Language (HTML) document, and an Extensible Markup Language (XML) document” (Jerez-Arriaga 596, § 4 Related Work) where the document includes at least a PDF document.

Response to Arguments
Applicant’s arguments filed March 7, 2022, with respect to the rejection of claims 1-21 under 35 U.S.C. § 101 (Remarks 8-11) have been fully considered and are persuasive. The rejection of claims 1-21 under 35 U.S.C. § 101 have been withdrawn. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW R DYER whose telephone number is (571)270-3790.  The examiner can normally be reached on Monday-Friday 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW R DYER/Primary Examiner, Art Unit 2176